NO. 12-10-00441-CV

                             IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

                                                       §
IN RE:
                                                       §          ORIGINAL PROCEEDING
KIRK WAYNE MCBRIDE, SR.
                                                       §

                                                MEMORANDUM OPINION
                                                  PER CURIAM
         Relator Kirk Wayne McBride, Sr. seeks a “Writ of Mandamus and/or Writ of Prohibition.”
In his petition, he names as respondents Wanda Burke and Janice Staples, the county and district
clerks of Anderson County, Texas, as well as the Honorable Pam Foster Fletcher, Judge of the
349th Judicial District Court of Anderson County. McBride alleges that he presented an original
petition to the county clerk for filing in the county court at law, but that the district clerk ultimately
acquired possession of the petition and filed it in the 349th Judicial District Court. He alleges
further that Judge Fletcher has refused to transfer the case to the county court at law.
         A party seeking mandamus relief must generally bring forward all that is necessary to
establish the claim for relief. See TEX. R. APP. P. 52. This includes providing an adequate record to
substantiate the allegations in the petition for mandamus. Walker v. Packer, 827 S.W.2d 833, 837
(Tex. 1992) (orig. proceeding). Without a sufficient record, a party seeking mandamus relief has
not proved any entitlement to the writ. Id. Here, McBride has failed to furnish the record required
by rule 52. See TEX. R. APP. P. 52.7(a) (requiring record to be filed with petition in original
proceeding). Therefore, we cannot conclude that he is entitled to the relief requested. Accordingly,
we deny the petition for writ of mandamus.
Opinion delivered January 19, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                      (PUBLISH)